11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                    JUDGMENT

Homero De Hoyos and                          * From the 104th District Court
Lucia De Hoyos,                                of Taylor County,
                                               Trial Court No. 25237-B.

Vs. No. 11-14-00247-CV                       * August 31, 2016

Ryan Trowbridge,                             * Memorandum Opinion by Bailey, J.
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there
is error in the judgment below. Therefore, in accordance with this court’s
opinion, we reverse the judgment of the trial court and remand the cause for a
new trial. The costs incurred by reason of this appeal are taxed against Ryan
Trowbridge.